DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendments and remarks filed 15 June 2021 have been received and entered in full. Claims 1-14 and 17-20 are pending. 
Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 November 2020.
Claims 1-14, 19 and 20 are under examination. 

Withdrawn Rejections
Any outstanding rejection of claims 15 and 16 is hereby withdrawn as moot in response to the cancellation of said claims. 

New issues, necessitated by amendment, are set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bateman et al. (WO 2009/076581 A1, IDS, 07/01/2019) and further in view of Pérez-Grijalba et al. (Validation of Immunoassay-Based Tools for the Comprehensive Quantification of Aβ 40 and Aβ 42 Peptides in Plasma. 1 Jan. 2016 : 751 – 762).
Bateman teaches a method of characterizing oligomeric amyloid beta, comprising: measuring a quantity of various amyloid beta species in a sample (e.g. CSF and plasma). Bateman teaches measuring a quantity of a carboxyl-terminal portion of amyloid beta by contacting the sample with an immunoreagent that binds to the carboxyl terminal amyloid beta (i.e. Aβ40 with antibody 2G3). Bateman teaches contacting the sample with a reporter immunoreagent that binds to a mid-peptide region of the amyloid beta (i.e. antibody 266) and contacting the sample with an immunoreagent that binds to an amino-terminal region of an amyloid beta peptide (antibody 3D6, which binds Aβ1-5, requiring position 1); and quantifying a detectable signal from a biomolecular interaction between amyloid beta peptides and the immunoreagents, (see e.g. p.2, line 3 and pp.11-12, Example 1, [0041]). Bateman teaches making comparisons between the quantity of the carboxyl-terminal amyloid beta and the amino-terminal species and the mid-peptide species (see p.14, [0044]-[0045]), as in the active method steps of the instant claims 1-4, 7-13, 19 and 20. 
Pérez-Grijalba teaches a method of characterizing amyloid beta, comprising: measuring a quantity of various amyloid beta species in neat and dilute samples (i.e. plasma). Pérez-Grijalba teaches measuring a quantity of a carboxyl-terminal portion of amyloid beta by contacting the sample with a first immunoreagent that binds to the N-terminus of the amyloid beta and subsequently with an antibody that binds to the carboxyl terminal amyloid beta (e.g. Aβ40 and Aβ42) and quantifying a detectable signal from a biomolecular interaction between amyloid beta peptides and the immunoreagents, (see p.752, Under “Assay description and procedure”). Pérez-Grijalba teaches measuring the dilutional linearity in neat and dilute samples and comparing the quantity of carboxyl-terminal available for binding in the neat and dilute samples and quantifying based on the comparisons and dilutional linearity an amount of amyloid beta in the neat samples (see e.g. p.757, Fig.3), as in the instant claims. Pérez-Grijalba fails to explicitly teach that the quantified amyloid beta peptides are oligomeric amyloid beta peptides. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Bateman and Pérez-Grijalba. The person of ordinary skill in the art would have been motivated to make and use the .  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
18 September 2021